





EXHIBIT 10.1

SECURITY AGREEMENT

1.

Identification.

This Security Agreement (the “Agreement”), dated as of March 4, 2009, is entered
into by and between Money4Gold Holdings, Inc., a Delaware corporation
(“Parent”), Money4Gold, Inc., a Delaware corporation, Money4Gold W.Y., Inc., a
Wyoming corporation, HD Capital Holdings, LLC, Inc., a Delaware limited
liability company, Money4Gold Precious Metals, Inc., a Canadian corporation
(each a “Guarantor” and together with Parent, each a “Debtor” and collectively
the “Debtors”), and Whalehaven Capital Fund Limited (the “Lender”).

2.

Recitals.

2.1

At or about the date hereof, the Lender is making a loan (the “Loan”) to Parent.
 Each Guarantor is a direct or indirect Subsidiary (as defined in Section 6.12)
of Parent.  It is beneficial to each Debtor that the Loan is made.  Guarantor
has or will deliver a “Guaranty” of Parent’s obligations to Lender.

2.2

The Loan will be evidenced by a promissory note (“Note”) issued by Parent on or
about the date of this Agreement pursuant to subscription agreement (the
“Subscription Agreement”) to which Parent and Lender are parties.  The Note is
in the principal amount of $250,000 and was or will be executed by Parent as
“Borrower” or “Debtor” for the benefit of each Lender as the “Holder” or
“Lender” thereof.

2.3

In consideration of the Loan made and to be made by Lender to Parent and for
other good and valuable consideration, and as security for the performance by
Parent of its obligations under the Note, by Guarantor of its obligations under
the Guaranty, and as security for the repayment of the Loan and all other sums
due from Debtor to Lender arising under the Transaction Documents (as defined in
the Subscription Agreement) and any other agreement between or among them
(collectively, the “Obligations”), each Debtor, for good and valuable
consideration, receipt of which is acknowledged, has agreed to grant to the
Lender a security interest in the Collateral (as such term is hereinafter
defined), on the terms and conditions hereinafter set forth.  Obligations
include all future advances and loans by Lender to Debtor that may be made
pursuant to the Subscription Agreement or any other agreements.

2.4

The following defined terms which are defined in the Uniform Commercial Code in
effect in the State of New York on the date hereof are used herein as so
defined:  Accounts, Chattel Paper, Documents, Equipment, General Intangibles,
Instruments, Inventory and Proceeds.  Other capitalized terms employed herein
shall have the meanings attributed to them in the Subscription Agreement.

3.

Grant of General Security Interest in Collateral.

3.1

As security for the Obligations of Debtors, each Debtor hereby grants the
Lender, a security interest in the Collateral.

3.2

“Collateral” shall mean all of the following property of Debtors:

(A)

All now owned and hereafter acquired right, title and interest of Debtors in, to
and in respect of all Accounts, Goods, real or personal property, all present
and future books and records relating to the foregoing and all products and
Proceeds of the foregoing, and as set forth below:

(i)

All now owned and hereafter acquired right, title and interest of Debtors in, to
and in respect of all: Accounts, interests in goods represented by Accounts,
returned, reclaimed or repossessed goods with respect thereto and rights as an
unpaid vendor; contract rights; Chattel Paper;





1




--------------------------------------------------------------------------------







investment property; General Intangibles (including but not limited to, tax and
duty claims and refunds, registered and unregistered patents, trademarks,
service marks, certificates, copyrights trade names, applications for the
foregoing, trade secrets, URLs and domain names set forth on Schedule 3.2
hereto, goodwill, processes, drawings, blueprints, customer lists, licenses,
whether as licensor or licensee, choses in action and other claims, and existing
and future leasehold interests and claims in and to equipment, real estate and
fixtures); Documents; Instruments; letters of credit, bankers’ acceptances or
guaranties; cash moneys, deposits; securities, bank accounts, deposit accounts,
credits and other property now or hereafter owned or held in any capacity by
Debtors, as well as agreements or property securing or relating to any of the
items referred to above;




(ii)

Goods:  All now owned and hereafter acquired right, title and interest of
Debtors in, to and in respect of goods, including, but not limited to:




(a)

All Inventory, wherever located, whether now owned or hereafter acquired, of
whatever kind, nature or description, including all raw materials,
work-in-process, finished goods, and materials to be used or consumed in
Debtors’ business; finished goods, timber cut or to be cut, oil, gas,
hydrocarbons, and minerals extracted or to be extracted, and all names or marks
affixed to or to be affixed thereto for purposes of selling same by the seller,
manufacturer, lessor or licensor thereof and all Inventory which may be returned
to any Debtor by its customers or repossessed by any Debtor and all of Debtors’
right, title and interest in and to the foregoing (including all of a Debtor’s
rights as a seller of goods);




(b)

All Equipment and fixtures, wherever located, whether now owned or hereafter
acquired, including, without limitation, all machinery, furniture and fixtures,
and any and all additions, substitutions, replacements (including spare parts),
and accessions thereof and thereto (including, but not limited to Debtors’
rights to acquire any of the foregoing, whether by exercise of a purchase option
or otherwise);




(iii)

Property:  All now owned and hereafter acquired right, title and interests of
Debtors in, to and in respect of any other personal property in or upon which a
Debtor has or may hereafter have a security interest, lien or right of setoff;  




(iv)

Books and Records:  All present and future books and records relating to any of
the above including, without limitation, all computer programs, printed output
and computer readable data in the possession or control of the Debtors, any
computer service bureau or other third party; and




(v)

Products and Proceeds:  All products and Proceeds of the foregoing in whatever
form and wherever located, including, without limitation, all insurance proceeds
and all claims against third parties for loss or destruction of or damage to any
of the foregoing.




(B)

All now owned and hereafter acquired right, title and interest of Debtors in, to
and in respect of the following:




(i)

the shares of stock of each Guarantor, which the Debtor represents, equal 100%
of the equity ownership and right to receive equity of each Guarantor, the
certificates representing such shares together with an executed stock power, and
other rights, contractual or otherwise, in respect thereof and all dividends,
distributions, cash, instruments, investment property and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares;











2




--------------------------------------------------------------------------------







(ii)

all additional shares of stock, partnership interests, member interests or other
equity interests from time to time acquired by Debtor, in any Subsidiary that is
not a Subsidiary of the Debtor on the date hereof (“Future Subsidiaries”), the
certificates representing such additional shares, and other rights, contractual
or otherwise, in respect thereof and all dividends, distributions, cash,
instruments, investment property and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such additional shares, interests or equity; and


(iii)

all security entitlements of Debtor in, and all Proceeds of any and all of the
foregoing in each case, whether now owned or hereafter acquired by Debtor and
howsoever its interest therein may arise or appear (whether by ownership,
security interest, lien, claim or otherwise).




3.3

The Lender is hereby specifically authorized, after the Maturity Date (defined
in the Note) accelerated or otherwise, and after the occurrence of an Event of
Default (as defined herein) and the expiration of any applicable cure period, to
transfer any Collateral into the name of the Lender and to take any and all
action deemed advisable to the Lender to remove any transfer restrictions
affecting the Collateral.




4.

Perfection of Security Interest.




4.1

Each Debtor shall prepare, execute and deliver to the Lender UCC-1 Financing
Statements.  The Lender is instructed to prepare and file at each Debtor’s cost
and expense, financing statements in such jurisdictions deemed advisable to
Lender, including but not limited to the States of Delaware and Wyoming.




4.2

Upon the execution of this Agreement, Parent shall deliver to Lender stock
certificates representing all of the shares of outstanding capital stock of each
Guarantor (the “Securities”).  All such certificates shall be held by or on
behalf of Lender pursuant hereto and shall be delivered in suitable form for
transfer by delivery, and shall be accompanied by duly executed instruments of
transfer or assignment or undated stock powers executed in blank, all in form
and substance satisfactory to Lender.  




4.3

  All other certificates and instruments constituting Collateral from time to
time required to be pledged to Lender pursuant to the terms hereof (the
“Additional Collateral”) shall be delivered to Lender promptly upon receipt
thereof by or on behalf of Debtors.  All such certificates and instruments shall
be held by or on behalf of Lender pursuant hereto and shall be delivered in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment or undated stock powers executed in blank,
all in form and substance satisfactory to Lender.  If any Collateral consists of
uncertificated securities, unless the immediately following sentence is
applicable thereto, Debtors shall cause Lender (or its custodian, nominee or
other designee) to become the registered holder thereof, or cause each issuer of
such securities to agree that it will comply with instructions originated by
Lender with respect to such securities without further consent by Debtors.  If
any Collateral consists of security entitlements, Debtors shall transfer such
security entitlements to Lender (or its custodian, nominee or other designee) or
cause the applicable securities intermediary to agree that it will comply with
entitlement orders by Lender without further consent by Debtors.  




4.4

Within five (5) business days after the receipt by a Debtor of any Additional
Collateral, a Pledge Amendment, duly executed by such Debtor, in substantially
the form of Annex I hereto (a “Pledge Amendment”), shall be delivered to Lender
in respect of the Additional Collateral to be pledged pursuant to this
Agreement. Each Debtor hereby authorizes Lender to attach each Pledge Amendment
to this Agreement and agrees that all certificates or instruments listed on any
Pledge Amendment delivered to Lender shall for all purposes hereunder constitute
Collateral.











3




--------------------------------------------------------------------------------







4.5

If Debtor shall receive, by virtue of Debtor being or having been an owner of
any Collateral, any (i) stock certificate (including, without limitation, any
certificate representing a stock dividend or distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares, stock split, spin-off or split-off),
promissory note or other instrument, (ii) option or right, whether as an
addition to, substitution for, or in exchange for, any Collateral, or otherwise,
(iii) dividends payable in cash (except such dividends permitted to be retained
by Debtor pursuant to Section 5.2 hereof) or in securities or other property or
(iv) dividends or other distributions in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in surplus, Debtor shall receive such stock certificate,
promissory note, instrument, option, right, payment or distribution in trust for
the benefit of Lender, shall segregate it from Debtor’s other property and shall
deliver it forthwith to Lender, in the exact form received, with any necessary
endorsement and/or appropriate stock powers duly executed in blank, to be held
by Lender as Collateral and as further collateral security for the Obligations.




5.

Distribution.




5.1

So long as an Event of Default does not exist, Debtors shall be entitled to
exercise all voting power pertaining to any of the Collateral, provided such
exercise is not contrary to the interests of the Lender and does not impair the
Collateral.




5.2.

At any time an Event of Default exists or has occurred and is continuing, all
rights of Debtors, upon notice given by Lender, to exercise the voting power and
receive payments, which it would otherwise be entitled to pursuant to Section
5.1, shall cease and all such rights shall thereupon become vested in Lender,
which shall thereupon have the sole right to exercise such voting power and
receive such payments.




5.3

All dividends, distributions, interest and other payments which are received by
Debtors contrary to the provisions of Section 5.2 shall be received in trust for
the benefit of Lender as security and Collateral for payment of the Obligations
shall be segregated from other funds of Debtors, and shall be forthwith paid
over to Lender as Collateral in the exact form received with any necessary
endorsement and/or appropriate stock powers duly executed in blank, to be held
by Lender as Collateral and as further collateral security for the Obligations.




6.

Further Action By Debtors; Covenants and Warranties.




6.1

Lender at all times shall have a perfected security interest in the Collateral.
 Each Debtor represents that, other than the security interests described on
Schedule 6.1, it has and will continue to have full title to the Collateral free
from any liens, leases, encumbrances, judgments or other claims.  The Lender’s
security interest in the Collateral constitutes and will continue to constitute
a first, prior and indefeasible security interest in favor of Lender, subject
only to the security interests described on Schedule 6.1.  Each Debtor will do
all acts and things, and will execute and file all instruments (including, but
not limited to, security agreements, financing statements, continuation
statements, etc.) reasonably requested by Lender to establish, maintain and
continue the perfected security interest of Lender in the perfected Collateral,
and will promptly on demand, pay all costs and expenses of filing and recording,
including the costs of any searches reasonably deemed necessary by Lender from
time to time to establish and determine the validity and the continuing priority
of the security interest of Lender, and also pay all other claims and charges
that, in the opinion of Lender are reasonably likely to materially prejudice,
imperil or otherwise affect the Collateral or Lender’s security interests
therein.











4




--------------------------------------------------------------------------------







6.2

Except in connection with sales of Collateral, in the ordinary course of
business, for fair value and in cash, and except for Collateral which is
substituted by assets of identical or greater value (subject to the consent of
the Lender) or which is inconsequential in value, each Debtor will not sell,
transfer, assign or pledge those items of Collateral (or allow any such items to
be sold, transferred, assigned or pledged), without the prior written consent of
Lender other than a transfer of the Collateral to a wholly-owned United States
formed and located subsidiary or to another Debtor on prior notice to Lender,
and provided the Collateral remains subject to the security interest herein
described.  Although Proceeds of Collateral are covered by this Agreement, this
shall not be construed to mean that Lender consents to any sale of the
Collateral, except as provided herein.  Sales of Collateral in the ordinary
course of business as described above shall be free of the security interest of
Lender and Lender shall promptly execute such documents (including without
limitation releases and termination statements) as may be required by Debtors to
evidence or effectuate the same.




6.3

Each Debtor will, at all reasonable times during regular business hours and upon
reasonable notice, allow Lender or its representatives free and complete access
to the Collateral and all of such Debtor’s records that in any way relate to the
Collateral, for such inspection and examination as Lender reasonably deem
necessary.




6.4

Each Debtor, at its sole cost and expense, will protect and defend this Security
Agreement, all of the rights of Lender hereunder, and the Collateral against the
claims and demands of all other persons.




6.5

Debtors will promptly notify Lender of any levy, distraint or other seizure by
legal process or otherwise of any part of the Collateral, and of any threatened
or filed claims or proceedings that are reasonably likely to affect or impair
any of the rights of Lender under this Security Agreement in any material
respect.




6.6

Each Debtor, at its own expense, will obtain and maintain in force insurance
policies covering losses or damage to those items of Collateral which constitute
physical personal property, which insurance shall be of the types customarily
insured against by companies in the same or similar business, similarly
situated, in such amounts (with such deductible amounts) as is customary for
such companies under the same or similar circumstances, similarly situated.
 Debtors shall make the Lender loss payee thereon to the extent of its interest
in the Collateral. Lender are hereby irrevocably (until the Obligations are
indefeasibly paid in full) appointed each Debtor’s attorney-in-fact to endorse
any check or draft that may be payable to such Debtor so that Lender may collect
the proceeds payable for any loss under such insurance.  The proceeds of such
insurance, less any costs and expenses incurred or paid by Lender in the
collection thereof, shall be applied either toward the cost of the repair or
replacement of the items damaged or destroyed, or on account of any sums secured
hereby, whether or not then due or payable.




6.7

In order to protect the Collateral and Lender’s interest therein, Lender may, at
Lender’s option, and without any obligation to do so, pay, perform and discharge
any and all amounts, costs, expenses and liabilities herein agreed to be paid or
performed by Debtor upon Debtor’ s failure to do so.  All amounts expended by
Lender in so doing shall become part of the Obligations secured hereby, and
shall be immediately due and payable by Debtor to Lender upon demand and shall
bear interest at the lesser of 15% per annum or the highest legal amount allowed
from the dates of such expenditures until paid.




6.8

Upon the request of Lender, Debtors will furnish to Lender within five (5)
business days thereafter, or to any proposed assignee of this Security
Agreement, a written statement in form reasonably satisfactory to Lender, duly
acknowledged, certifying the amount of the principal and interest and any other
sum then owing under the Obligations, whether to its knowledge any claims,
offsets or defenses exist against the Obligations or against this Security
Agreement, or any of the terms and provisions of any other agreement of Debtors
securing the Obligations.  In connection with any assignment by Lender of this
Security





5




--------------------------------------------------------------------------------







Agreement, each Debtor hereby agrees to cause the insurance policies required
hereby to be carried by such Debtor, if any, to be endorsed in form satisfactory
to Lender or to such assignee, with loss payable clauses in favor of such
assignee, and to cause such endorsements to be delivered to Lender within ten
(10) calendar days after request therefor by Lender.




6.9

Each Debtor will, at its own expense, make, execute, endorse, acknowledge, file
and/or deliver to the Lender from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other reasonable
assurances or instruments and take further steps relating to the Collateral and
other property or rights covered by the security interest hereby granted, as the
Lender may reasonably require to perfect its security interest hereunder.




6.10

Debtors represent and warrant that they are the true and lawful exclusive owners
of the Collateral, free and clear of any liens, encumbrances and claims other
than those listed on Schedule 6.1.




6.11

Each Debtor hereby agrees not to divest itself of any right under the Collateral
except as permitted herein absent prior written approval of the Lender, except
to a subsidiary organized and located in the United States on prior notice to
Lender provided the Collateral remains subject to the security interest herein
described.




6.12

Each Debtor shall cause each Subsidiary of such Debtor in existence on the date
hereof and each future Subsidiary to execute and deliver to Lender promptly and
in any event within ten (10) days after the formation, acquisition or change in
status thereof (A) a guaranty guaranteeing the Obligations and (B) if requested
by Lender, a security and pledge agreement substantially in the form of this
Agreement together with (x) certificates evidencing all of the capital stock of
each Subsidiary of and any entity owned by such Subsidiary, (y) undated stock
powers executed in blank with signatures guaranteed, and (z) such opinion of
counsel and such approving certificate of such Subsidiary as Lender may
reasonably request in respect of complying with any legend on any such
certificate or any other matter relating to such shares and (C) such other
agreements, instruments, approvals, legal opinions or other documents reasonably
requested by Lender in order to create, perfect, establish the first priority of
or otherwise protect any lien purported to be covered by any such pledge and
security agreement or otherwise to effect the intent that all property and
assets of such Subsidiary shall become Collateral for the Obligations.  For
purposes of this Agreement, “Subsidiary” means, with respect to any entity at
any date, any corporation, limited or general partnership, limited liability
company, trust, estate, association, joint venture or other business entity) of
which more than 30% of (A) the outstanding capital stock having (in the absence
of contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (B) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (C) in the case of a trust,
estate, association, joint venture or other entity, the beneficial interest in
such trust, estate, association or other entity business is, at the time of
determination, owned or controlled directly or indirectly through one or more
intermediaries, by such entity.  Schedule 6.12 annexed hereto contains a list of
all Subsidiaries of the Debtors as of the date of this Agreement.




6.13

Debtor will notify Lender within ten days of the occurrence of any change of
Debtor’s name, domicile, address or jurisdiction of incorporation.  The timely
giving of this notice is a material obligation of Debtor.




7.

Power of Attorney.




At any time an Event of Default has occurred, and only after the applicable cure
period as set forth in this Agreement and the other Transaction Documents, and
is continuing, each Debtor hereby irrevocably





6




--------------------------------------------------------------------------------







constitutes and appoints Lender as the true and lawful attorney of such Debtor,
with full power of substitution, in the place and stead of such Debtor and in
the name of such Debtor or otherwise, at any time or times, in the discretion of
the Lender, to take any action and to execute any instrument or document which
the Lender may deem necessary or advisable to accomplish the purposes of this
Agreement.  This power of attorney is coupled with an interest and is
irrevocable until the Obligations are satisfied.




8.

Performance By The Lender.




If a Debtor fails to perform any material covenant, agreement, duty or
obligation of such Debtor under this Agreement, Lender may, after any applicable
cure period, at any time or times in its discretion, take action to effect
performance of such obligation.  All reasonable expenses of the Lender incurred
in connection with the foregoing authorization shall be payable by Debtors as
provided in Paragraph 12.1 hereof.  No discretionary right, remedy or power
granted to the Lender under any part of this Agreement shall be deemed to impose
any obligation whatsoever on the Lender with respect thereto, such rights,
remedies and powers being solely for the protection of the Lender.




9.

Event of Default.




An event of default (“Event of Default”) shall be deemed to have occurred
hereunder upon the occurrence of any event of default as defined and described
in this Agreement, in the Note, the Subscription Agreement, Transaction
Documents (as defined in the Subscription Agreement), and any other agreement to
which one or more Debtors and Lender are parties.   Upon and after any Event of
Default, after the applicable cure period, if any, any or all of the Obligations
shall become immediately due and payable at the option of the Lender, and the
Lender may dispose of Collateral as provided below.  A default by Debtor of any
of its material obligations pursuant to this Agreement and any of the
Transaction Documents shall be an Event of Default hereunder and an “Event of
Default” as defined in the Note, and Subscription Agreement.




10.

Disposition of Collateral.




Upon and after any Event of Default which is then continuing,




10.1

The Lender may exercise its rights with respect to each and every component of
the Collateral, without regard to the existence of any other security or source
of payment for, in order to satisfy the Obligations.  In addition to other
rights and remedies provided for herein or otherwise available to it, the Lender
shall have all of the rights and remedies of a lender on default under the
Uniform Commercial Code then in effect in the State of New York.




10.2

If any notice to Debtors of the sale or other disposition of Collateral is
required by then applicable law, five (5) business days prior written notice
(which Debtors agree is reasonable notice within the meaning of Section 9.612(a)
of the Uniform Commercial Code) shall be given to Debtors of the time and place
of any sale of Collateral which Debtors hereby agree may be by private sale.
 The rights granted in this Section are in addition to any and all rights
available to Lender under the Uniform Commercial Code.




10.3

The Lender is authorized, at any such sale, if the Lender deems it advisable to
do so, in order to comply with any applicable securities laws, to restrict the
prospective bidders or purchasers to persons who will represent and agree, among
other things, that they are purchasing the Collateral for their own account for
investment, and not with a view to the distribution or resale thereof, or
otherwise to restrict such sale in such other manner as the Lender deem
advisable to ensure such compliance.  Sales made subject to such restrictions
shall be deemed to have been made in a commercially reasonable manner.








7




--------------------------------------------------------------------------------







10.4

All proceeds received by the Lender in respect of any sale, collection or other
enforcement or disposition of Collateral, shall be applied (after deduction of
any amounts payable to the Lender pursuant to Paragraph 12.1 hereof) against the
Obligations.   Upon payment in full of all Obligations, Debtors shall be
entitled to the return of all Collateral, including cash, which has not been
used or applied toward the payment of Obligations or used or applied to any and
all costs or expenses of the Lender incurred in connection with the liquidation
of the Collateral (unless another person is legally entitled thereto).  Any
assignment of Collateral by the Lender to Debtors shall be without
representation or warranty of any nature whatsoever and wholly without recourse.
 To the extent allowed by law, Lender may purchase the Collateral and pay for
such purchase by offsetting the purchase price with sums owed to Lender by
Debtors arising under the Obligations or any other source.




10.5

Rights of Lender to Appoint Receiver.   Without limiting, and in addition to,
any other rights, options and remedies Lender has under the Transaction
Documents, the UCC, at law or in equity, or otherwise, upon the occurrence and
continuation of an Event of Default, Lender shall have the right to apply for
and have a receiver appointed by a court of competent jurisdiction.  Debtors
expressly agrees that such a receiver will be able to manage, protect and
preserve the Collateral and continue the operation of the business of Debtors to
the extent necessary to collect all revenues and profits thereof and to apply
the same to the payment of all expenses and other charges of such receivership,
including the compensation of the receiver, until a sale or other disposition of
such Collateral shall be finally made and consummated.  Debtors waive any right
to require a bond to be posted by or on behalf of any such receiver.




11.

Waiver of Automatic Stay.   Debtor acknowledges and agrees that should a
proceeding under any bankruptcy or insolvency law be commenced by or against
Debtor, or if any of the Collateral should become the subject of any bankruptcy
or insolvency proceeding, then the Lender should be entitled to, among other
relief to which the Lender may be entitled under the Note, Subscription
Agreement, Transaction Documents, and any other agreement to which the Debtor
and Lender are parties, (collectively “Loan Documents”) and/or applicable law,
an order from the court granting immediate relief from the automatic stay
pursuant to 11 U.S.C. Section 362 to permit the Lender to exercise all of its
rights and remedies pursuant to the Loan Documents and/or applicable law.
 DEBTOR EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C.
SECTION 362.  FURTHERMORE, DEBTOR EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER
11 U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER
STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL
STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE
LENDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS AND/OR
APPLICABLE LAW.   Debtor hereby consents to any motion for relief from stay
which may be filed by the Lender in any bankruptcy or insolvency proceeding
initiated by or against Debtor, and further agrees not to file any opposition to
any motion for relief from stay filed by the Lender.  Debtor represents,
acknowledges and agrees that this provision is a specific and material aspect of
this Agreement, and that the Lender would not agree to the terms of this
Agreement if this waiver were not a part of this Agreement.  Debtor further
represents, acknowledges and agrees that this waiver is knowingly, intelligently
and voluntarily made, that neither the Lender nor any person acting on behalf of
the Lender has made any representations to induce this waiver, that Debtor has
been represented (or has had the opportunity to be represented) in the signing
of this Agreement and in the making of this waiver by independent legal counsel
selected by Debtor and that Debtor has had the opportunity to discuss this
waiver with counsel.   Debtor further agrees that any bankruptcy or insolvency
proceeding initiated by Debtor will only be brought in the Federal Court within
the Southern District of New York.














8




--------------------------------------------------------------------------------







12.

Miscellaneous.

12.1

Expenses.  Debtors shall pay to the Lender, on demand, the amount of any and all
reasonable expenses, including, without limitation, attorneys’ fees, legal
expenses and brokers’ fees, which the Lender may incur in connection with (a)
sale, collection or other enforcement or disposition of Collateral; (b) exercise
or enforcement of any the rights, remedies or powers of the Lender hereunder or
with respect to any or all of the Obligations upon breach or threatened breach;
or (c) failure by Debtors to perform and observe any agreements of Debtors
contained herein which are performed by Lender.

12.2

Waivers, Amendment and Remedies.  No course of dealing by the Lender and no
failure by the Lender to exercise, or delay by the Lender in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof, and no
single or partial exercise thereof shall preclude any other or further exercise
thereof or the exercise of any other right, remedy or power of the Lender.  No
amendment, modification or waiver of any provision of this Agreement and no
consent to any departure by Debtors therefrom shall, in any event, be effective
unless contained in a writing signed by the Lender, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. The rights, remedies and powers of the Lender, not only
hereunder, but also under any instruments and agreements evidencing or securing
the Obligations and under applicable law are cumulative, and may be exercised by
the Lender from time to time in such order as the Lender may elect.

12.3

Notices.  All notices or other communications given or made hereunder shall be
in writing and shall be personally delivered or deemed delivered the first
business day after being faxed (provided that a copy is delivered by first class
mail) to the party to receive the same at its address set forth below or to such
other address as either party shall hereafter give to the other by notice duly
made under this Section:

To Debtors:

Money4Gold Holdings, Inc.

595 South Federal Highway, Suite 600

Boca Raton, FL 33432

Attn: Hakan Koyuncu, CEO

Fax: (561) 544-2454

With a copy by facsimile only to:

Harris Cramer LLP

1555 Palm Beach Lakes Blvd., Suite 310

West Palm Beach, FL 33401

Attn: Michael D. Harris, Esq.

Fax: (561) 659-0701

To Lender:

Whalehaven Capital Fund Limited

560 Sylvan Avenue

Englewood Cliffs, N.J. 07632

Fax: (201) 586-0258

If to Debtors or Lender,

with a copy by telecopier only to:

Grushko & Mittman, P.C.

551 Fifth Avenue, Suite 1601

New York, New York 10176

Fax: (212) 697-3575

Any party may change its address by written notice in accordance with this
paragraph.





9




--------------------------------------------------------------------------------







12.4

Term; Binding Effect.  This Agreement shall (a) remain in full force and effect
until payment and satisfaction in full of all of the Obligations; (b) be binding
upon each Debtor, and its successors and permitted assigns; and (c) inure to the
benefit of the Lender and its successors and assigns.  




12.5

Captions.  The captions of Paragraphs, Articles and Sections in this Agreement
have been included for convenience of reference only, and shall not define or
limit the provisions of this agreement and have no legal or other significance
whatsoever.




12.6

Governing Law; Venue; Severability.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction, except to the extent that the
perfection of the security interest granted hereby in respect of any item of
Collateral may be governed by the law of another jurisdiction.  Any legal action
or proceeding against a Debtor with respect to this Agreement must be brought
only in the courts in the State of New York or of the United States for the
Southern District of New York, and, by execution and delivery of this Agreement,
each Debtor hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  Each Debtor hereby irrevocably waives any objection which they may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement brought in the
aforesaid courts and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum.  If any provision of this
Agreement, or the application thereof to any person or circumstance, is held
invalid, such invalidity shall not affect any other provisions which can be
given effect without the invalid provision or application, and to this end the
provisions hereof shall be severable and the remaining, valid provisions shall
remain of full force and effect.




12.7

Entire Agreement.  This Agreement contains the entire agreement of the parties
and supersedes all other agreements and understandings, oral or written, with
respect to the matters contained herein.




12.8

Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  This Agreement
may be executed by facsimile signature and delivered by electronic transmission.




13.

Termination; Release.  When the Obligations have been indefeasibly paid and
performed in full or all outstanding Note have been converted to common stock
pursuant to the terms of the Note and the Subscription Agreements, this
Agreement shall terminated, and the Lender, at the request and sole expense of
the Debtors, will execute and deliver to the Debtors the proper instruments
(including UCC termination statements) acknowledging the termination of the
Security Agreement, and duly assign, transfer and deliver to the Debtors,
without recourse, representation or warranty of any kind whatsoever, such of the
Collateral, including, without limitation, Securities and any Additional
Collateral, as may be in the possession of the Lender.




14.

Lender Powers.




14.1

Lender Powers.  The powers conferred on the Lender hereunder are solely to
protect Lender’s interest in the Collateral and shall not impose any duty on it
to exercise any such powers.





10




--------------------------------------------------------------------------------







14.2

Reasonable Care.  The Lender is required to exercise reasonable care in the
custody and preservation of any Collateral in its possession; provided, however,
that the Lender shall be deemed to have exercised reasonable care in the custody
and preservation of any of the Collateral if it takes such action for that
purposes as any owner thereof reasonably requests in writing at times other than
upon the occurrence and during the continuance of any Event of Default, but
failure of the Lender, to comply with any such request at any time shall not in
itself be deemed a failure to exercise reasonable care.







[THIS SPACE INTENTIONALLY LEFT BLANK]








11




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement, as of the date first written above.




“DEBTOR”

          

“LENDER”

MONEY4GOLD HOLDINGS, INC.

 

WHALEHAVEN CAPITAL FUND LIMITED

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel Brauser

 

By:

/s/ Brian Mazzella

 

 

 

 

 

Its:

President

 

Its:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

“SUBSIDIARY”

 

“SUBSIDIARY”

MONEY4GOLD W.Y., INC.

 

HD CAPITAL HOLDINGS, LLC, INC.

a Wyoming corporation

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Daniel Brauser

 

By:

/s/ Daniel Brauser

 

 

 

 

 

Its:

President

 

Its:

President

 

 

 

 

 

 

 

 

 

 

“SUBSIDIARY”

 

“SUBSIDIARY”

MONEY4GOLD PRECIOUS METALS, INC.

 

MONEY4GOLD, INC.

a Canadian corporation

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Daniel Brauser

 

By:

/s/ Daniel Brauser

 

 

 

 

 

Its:

President

 

Its:

President













This Security Agreement may be signed by facsimile signature and

delivered by confirmed facsimile transmission.





12


